Citation Nr: 0430405	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from February1967 to 
February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Department of 
Veterans Affairs Regional Office in Denver, Colorado (RO), 
which, in pertinent part, granted service connection for PTSD 
and assigned an initial rating of 30 percent with an 
effective date of July 30, 2002.  The veteran expressed 
disagreement with the level of his initial rating and his 
claim for a higher rating is now before the Board. 

Received in April 2004 was a claim from the veteran for a 
total rating due to individual unemployability and in May 
2004 a claim for service connection for ringing in the ears 
(tinnitus).  Neither of these issues has been developed for 
appellate review and, accordingly, they are referred to the 
attention of the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  PTSD is manifested by some occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including nightmares, flashbacks, sleep disturbance, 
irritability and impaired judgment raising a reasonable doubt 
as to entitlement to a higher disability rating.




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 50 percent disability rating, but not higher, for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA requires that VA notify a 
claimant and any representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative, if any, of which portion, if any, of 
the evidence is to be provided by the veteran, and which 
part, if any, VA will attempt to obtain on his behalf.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Notably, however, at a July 2004 hearing 
before the Board the veteran waived any VA error in failing 
to issue a notice until after the adverse rating decision in 
question.  

Pelegrini further held that any VCAA notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application 
regarding the issue of service connection for PTSD was 
received in July 2002.  The RO notified the veteran of the 
information and evidence needed to substantiate his claim in 
August 2002, prior to the initial decision.  This notice 
informed the veteran of the provisions of the VCAA and the 
evidence required to substantiate his service connection 
claim, and included information of a general nature on the 
evidence required to substantiate claims for increased 
ratings.  The August 2002 decision was only unfavorable as 
regards the level of the initial rating.  Information 
regarding the specific evidence required to substantiate a 
claim for an increased rating for PTSD was provided to the 
veteran at the earliest opportunity, in the Statement of the 
Case (SOC) issued immediately after receipt of his notice of 
disagreement (NOD). 

Moreover, although the claim now at issue concerns whether 
the veteran is entitled to a higher initial rating for this 
condition (as opposed to service connection since that has 
been granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The RO also informed the veteran of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would try and obtain on his behalf.  The RO informed him that 
VA would make reasonable efforts to obtain the evidence he 
identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service and VA medical 
records.  The RO provided the veteran a VA examination.  The 
veteran has been accorded the opportunity to present evidence 
and argument, and he did so at a May 2004 travel board 
hearing before the undersigned.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).


Factual Background

A review of the evidence of record indicates that the veteran 
served in combat in Vietnam as an infantryman with the 173rd 
Airborne Brigade.  He was awarded the Bronze Star with V 
device, indicating the award was for valor in combat as 
opposed to meritorious service.  He was also awarded the 
Combat Infantry Badge (CIB) and the Purple Heart.

The report of a VA examination, conducted in October 2002, 
shows the veteran indicating no prior history of psychiatric 
treatment.  His post service employment included sixteen 
years as an engineer for a railroad, which he enjoyed because 
he was usually alone around the engine.  He then worked for 
the post office.  He reported that he gets his mail ready 
fast so he can get out of the office and away from crowds and 
off by himself.  He does not like to be around other people 
and does not like to have to talk to them.  He stated that 
although he argued a good deal with his bosses, they put up 
with him.  He has been married since 1970 and has three 
daughters and two granddaughters.  They do not see him very 
much.  

He reported that he has no friends that he does anything 
with, and that although he used to hunt and fish with some 
friends, he has not done that for eight or nine years.  He 
has no hobbies, but does things around the house and with an 
older pick-up truck he has.  He was not able to describe any 
activities he enjoys doing now.  He does not drink or use 
illegal substances.  He reported that although he has never 
been in physical fights, he feels that he often comes close 
to it and he has a difficult time keeping himself from acting 
out physically.  He has considered suicide but has not made 
any attempts.  He reported nightmares three or four times 
weekly and frequent intrusive thoughts of Vietnam.  He 
described attempts to avoid activities or situations which 
trigger such memories.  He reported hearing noises which 
cause him to get up frequently at night to investigate around 
his house.  He rarely goes out to eat, and if he does he sits 
where he can see the rest of the room.  He stated that he 
sometimes lashes out while dreaming, and his wife has stated 
that he has hit her on those occasions.

The examiner noted that his wife stated in a letter that the 
veteran gets angry very quickly and very easily, often over 
minor things, which was "like living with a time bomb."  
The veteran reported many symptoms of depression, such as a 
depressed mood, crying spells and belief in a foreshortened 
existence.  He described social isolation, trouble sleeping 
with frequent awakenings, and a feeling that people are 
talking about him.  

Mental status examination showed he was reasonably well cared 
for and well groomed.  He was clean shaven and appeared to be 
neat and clean.  His clothes were relatively neat and clean.  
He did not demonstrate any impairment of his thought 
processes or communications.  He did have a very constricted 
affect.  He showed very little expression.  He was depressed 
through much of the evaluation.  He denied delusions or 
hallucinations.  He did not miss any points on the Mini-
Mental Status Exam.  He did not demonstrate obsessive or 
ritualistic behaviors.  His rate and flow of speech was 
typical.  He did not describe any panic attacks, but he was 
guarded, tense, anxious and wary during the evaluation.  He 
did not appear to be significantly depressed.  He described 
decreased sexual interest.  

The examiner noted in summary that the veteran demonstrated 
avoidance, numbing, re-experiencing, heightened physiological 
arousal and associated features of disillusionment.  Aside 
from difficulty dealing with people, he was able to work 
fairly well at his job and he was quite reliable.  He did a 
reasonable job of self-care.  He had a distant, isolated, 
argumentative, and irritable relationship with family 
members.  He has no interests or friends, and no leisure 
activities.  The diagnosis was PTSD, and his Global 
Assessment of Functioning (GAF) was estimated to be 60.  

VA outpatient treatment reports, dated from December 2002 to 
February 2004, show the veteran receiving individual therapy 
as treatment for PTSD.  Treatment notes indicate difficulties 
adjusting to medication, which contributed to difficulties at 
the veteran's workplace.  He continued to describe 
symptomatology consistent with the VAX findings.  Treatment 
notes presented by the veteran at his personal hearing 
indicated that his current medication consists of 
Carbamazapine 200mg, three times daily; Buspirone HCL 10mg, 
three times daily; Cyproheptadine HCL  four 4mg tablets per 
day; Trazodone HCL three 100mg tablets daily; Fluoxetine HCL 
three 10mg capsules daily.  

Treatment notes dated in December 2003 show the veteran 
reporting continuing difficulty with his PTSD symptomatology 
affect on his work.  The VA treating psychiatrist, Dr. Yap, 
indicated that it was his opinion that the veteran was 
getting to the point of being unable to function at his job 
without danger to himself and to others.  Treatment notes 
from February 2003 show the veteran was granted one month of 
medical leave and that he would be seen during that period 
for intensive therapy. 

The veteran provided testimony at his personal hearing, 
conducted in May 2004.  He stated that he remained on sick 
leave from work.  He stated that Dr. Yap recommended that he 
remain on sick leave indefinitely.  He reported that various 
types and dosages of medications had failed to improve his 
symptomatology, especially regarding anger control, and that 
his treating physician had finally recommended that he not 
return to work.  The veteran related other symptoms similar 
to that reported on VAX, to include sleep disturbances, 
nightmares, social isolation, intrusive thoughts, suicidal 
ideation, flashbacks and difficulty in relating to others.  
He and his spouse reported that he continued to have trouble 
with anger and agitation at home and in his relations to his 
daughters.  The veteran reported receiving VA individual 
psychotherapy about twice a month.

Analysis

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation is at issue, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

A mental disorder is rated 30 percent disabling when it 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A rating of 50 percent is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) 
(2003).

The Board appreciates the veteran's testimony at his travel 
board hearing before the undersigned, as well as the 
additional evidence which he submitted at that time.  Having 
carefully reviewed the entire record, we believe that this an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt.  The Board finds the evidence to be in 
relative equipoise as to whether the veteran's PTSD warrants 
the assignment of a 50 percent evaluation under Diagnostic 
Code 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The veteran's mental disorder affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as anxiety, flashbacks, nightmares, 
hypervigilance, social isolation, irritability, sleep 
disruption, mood swings, and impaired anger management.  
Although the clinical picture and symptomatology are near 
that contemplated by the current 30 percent evaluation, the 
Board finds significant the recent treatment record that 
recommend extended sick leave.  The Board finds this 
recommendation as reflective of the level of impaired 
judgment and difficulty in work relationships contemplated in 
the next higher, 50 percent evaluation.  Therefore, 
consistent with the doctrine of reasonable doubt, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 50 percent under DC 9411.

As for the potential for a yet higher rating, we note the 
medical evidence shows that the veteran was assigned on VA 
examination a GAF score of 60.  The totality of the evidence 
reflects moderate symptoms, warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected PTSD is by 
itself productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.

While the veteran may suffer from some level of social 
impairment, in that he has been withdrawn and isolative, with 
minimal socialization, the evidence does not show that he 
necessarily is prevented from establishing and maintaining 
such relationships.  In this respect, the veteran is living 
with his wife, to whom he has been married since 1970.  
Recent treatment reports indicate that his relationship with 
his daughters has improved.  As for industrial impairment, 
the treatment records indicate that the veteran's 
pharmacological treatment has exacerbated his relationship 
with his supervisor at work and this has led to his current 
sick leave status.  The record as a whole indicates that the 
veteran is a reliable and productive worker if allowed to 
work alone.

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under Diagnostic Code 
9411.  Essentially, there are no clinical data to 
substantiate evidence of occupational and social impairment, 
with deficiencies in most areas, including work, school, 
family relationships, judgment, thinking, or mood; or such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near- continuous panic or 
depression.  Although he has reported suicidal ideation at 
times, the record contains no indications of plan or intent, 
and his overall symptomatology does not resemble that which 
would warrant an evaluation greater than 50 percent under the 
pertinent diagnostic code.


ORDER

Entitlement to an increased evaluation, not to exceed 50 
percent, for PTSD is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



